 

Exhibit 10.5

 

Evine Live Inc. May 2, 2019 6740 Shady Oak Road   Eden Prairie, MN 55344-3433  

 

Re:Merchandise Letter Agreement

 

Gentlepersons:

 

On behalf of Sterling Time, LLC, a New York limited liability company, Sterling
Time, LLC has read and is familiar with the terms and provisions of that certain
Vendor Agreement with you concerning the merchandising of products bearing
brands and trademarks of Invicta Watch Company of America, Inc., a Florida
corporation (“IWCA”), and that certain Vendor Exclusivity Agreement with you
concerning exclusivity regarding the merchandising of products bearing IWCA’s
brands and trademarks.

 

Sterling Time, LLC will commit to purchase watches and watch accessories bearing
IWCA’s trademarks and other products from IWCA in an amount no less than $25
million (at wholesale cost) for offer to you for the fall season of 2019.

 

The terms of this Letter Agreement, shall constitute confidential information of
Company and will be held in strict confidence, except that either party may
disclose the terms of this Letter Agreement (i) to its attorneys and tax
advisors, (ii) for the purpose of enforcing the terms of this Letter Agreement,
or (iii) in legally required filings with the U.S. Securities and Exchange
Commission and related press releases and investor communications. This Letter
Agreement will be governed by the laws of the State of Minnesota, regardless of
any conflict of laws principles, and the federal and state courts in Hennepin
County, Minnesota shall have exclusive jurisdiction and venue over any disputes
arising from or relating to this Letter Agreement.

 

[Remainder of page left blank intentionally – signature page follows]

 

Merchandise Letter Agreement

Page 1  

 

 

Very truly yours,               STERLING TIME, LLC               /s/ /Michael
Freidman       Name: Michael Friedman       Title: President                
Agreed as of the date first set forth above:               EVINE LIVE INC.      
        /s/ Andrea M. Fike         Andrea Fike         EVP, General Counsel    
 

 

Merchandise Letter Agreement

Signature Page

  

 

